WECHSLER, Judge, specially concurring. 29. I concur in the opinion’s analysis of the release issue and affirmance of the trial court. I also agree with the opinion concerning the principles of equitable estoppel and their application to the facts. This case is on appeal, however, from the grant of summary judgment. St. Paul Fire and Marine Insurance Company (St. Paul) did not raise equitable estoppel as a basis for summary judgment; the trial court raised it on its own. The parties did not argue it on appeal. Thus, the summary judgment pleadings did not put Design Professionals in the position of marshaling such evidence and presenting it to the court before trial. While I doubt that Design Professionals Insurance Companies, Inc. (Design Professionals) would have been able to meet its heavy burden to demonstrate that St. Paul did not rely on Design Professionals’ silence throughout the settlement negotiations and subsequent litigation, it had not yet been confronted with that burden in this lawsuit.